Citation Nr: 1015523	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for focal 
bronchiectasis, small bleb on left upper lobe, claimed as 
interstitial or pleural disease resulting from asbestos 
exposure.

2.   Entitlement to service connection for hypertension.

3.  Entitlement to service connection for atherosclerotic 
heart disease, status post bypass surgery.

4.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

5.  Entitlement to service connection for residuals of a 
urinary tract infection.

6.  Entitlement to service connection for residuals of a 
tonsillectomy.

7.  Entitlement to service connection for sinusitis, claimed 
as a sinus disorder.

8.  Entitlement to service connection for pterygium, claimed 
as blurring of vision.  

9.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach cramps with diarrhea.

10.  Entitlement to service connection for a chronic low back 
disorder.

11.  Entitlement to service connection for a chronic shoulder 
disorder.

12.  Entitlement to service connection for a disorder of the 
joints, to include claimed rheumatism and gout.  

13.  Entitlement to service connection for amebiasis.  

14.  Entitlement to service connection for tinnitus.

15.  Entitlement to service connection for tooth extraction 
for compensation purposes.    


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States 
Navy from May 1966 to May 1986.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

Although the RO has separately adjudicated the Veteran's 
claims for rheumatism and gout, the Board has consolidated 
the claims in its review of the issue of service connection 
for a disorder involving the joints, in the interest of 
efficiency of adjudication.    

The Veteran requested to have a Travel Board hearing before a 
Veterans Law Judge at the RO, in his July 2008 VA Form 9.  
However, he notified the RO in May 2009, on the Travel Board 
Hearing Confirmation Form, that he was not available to 
attend the Board hearing scheduled for July 2009; he also 
indicated that he no longer desired a Board hearing, and 
asked that his case be certified to the Board.  Accordingly, 
the Veteran's hearing request is withdrawn.  38 C.F.R. 
§ 20.704(e). 

The Board notes that the RO informed the Veteran in the 
February 2008 rating decision and May 2008 Statement of the 
Case (SOC) that a claim for outpatient dental treatment, if 
desired, should be submitted to the VA Manila Outpatient 
Clinic.  The RO has only adjudicated the issue of service 
connection for tooth extraction for which it had jurisdiction 
- i.e., for compensation purposes.  Thus, that is the only 
issue pertaining to the Veteran's claimed dental disorder 
that is currently before the Board.  

The Board further notes that the Veteran is unrepresented in 
this matter.  

The issues of (1) service connection for focal 
bronchiectasis, small bleb on left upper lobe, claimed as 
interstitial or pleural disease resulting from asbestos 
exposure,(2) residuals of a urinary tract infection, (3) 
service connection for residuals of a tonsillectomy, (4) 
service connection for sinusitis, (5) service connection for 
pterygium, (6) service connection for a gastrointestinal 
disorder, (7) service connection for a chronic low back 
disorder, (8) service connection for a chronic shoulder 
disorder, (9) service connection for a disorder of the 
joints, and (10) service connection for tinnitus are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that hypertension is due to any incident or event which arose 
during active military service or that it was manifested to a 
compensable degree within one year of retirement.

2.  The evidence of record preponderates against a finding 
that atherosclerotic heart disease is due to any incident or 
event which arose during active military service or that it 
was manifested to a compensable degree within one year of 
retirement.

3.  The evidence of record preponderates against a finding 
that BPH is due to any incident or event which arose during 
active military service.

4.  The evidence of record preponderates against a finding 
that the Veteran has been diagnosed with amebiasis.  

5.  The evidence of record preponderates against a finding 
that the Veteran's in-service tooth extractions were due to 
combat wounds or other dental trauma during his active 
military service or aggravation thereby, or otherwise due to 
a disease process such as osteomyelitis. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

2.  Atherosclerotic heart disease, status post bypass 
surgery, was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).  

3.  BPH was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  Amebiasis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

5.  The criteria for entitlement to service connection for 
tooth extraction for compensation purposes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, it is 
observed that the Veteran has not alleged any prejudicial or 
harmful error in VCAA notice. 

Upon review of the record, the Board concludes that the 
Veteran was provided with proper VCAA notice prior to the 
February 2008 rating decision that denied the claims by way 
of VCAA notice letters sent to the Veteran in January 2007, 
August 2007, and September 2007, for the reasons explained 
below. 

Specifically, in the aforementioned VCAA notice letters, the 
RO apprised the Veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA would attempt to obtain on his behalf.  In 
this regard, the RO advised him of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for his claimed disorders, and 
described the types of information and evidence that the 
Veteran needed to submit to substantiate his claims.  The RO 
also explained what evidence VA would obtain and would make 
reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  The RO further provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date, which effectively satisfied the Dingess notice 
requirements with respect to the issues adjudicated herein.  

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, and the 
May 2008 SOC, which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board 
observes that the Veteran's service treatment records (STRs) 
are contained in the claims folder.  Also, post-service 
treatment records, VA and private, which were adequately 
identified as relevant to the claims, are of record.  

Although no medical examination has been conducted or medical 
opinion obtained with respect to the claims adjudicated 
herein, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  As will be explained below, 
the evidence reveals that the Veteran did not have any of the 
claimed disorders during service or in the year following 
separation from service.  Also, the competent and probative 
evidence does not show a nexus between service and any of the 
disorders at issue.  Further, there is no evidence to show 
that the Veteran has ever been diagnosed with amebiasis.  For 
these reasons, a remand for an examination and/or opinion is 
not necessary to decide the claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.

II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service connection for hypertension and atherosclerotic 
heart disease

The Veteran contends that hypertension and heart disease 
began during his period of active military service, and he 
seeks service connection on such basis.  See VA Form 21-4138 
dated in February 2008.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease to include 
hypertension, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
qualifying (e.g., honorable) service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable 
symptoms).

	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, supra, at 57 (1990). 
	
In the present case, the Board notes that the evidence of 
record establishes that the Veteran currently suffers from 
hypertension and atherosclerotic heart disease.  
Specifically, a medical certificate from a private clinic 
dated in July 2007 includes diagnoses of hypertension and 
atherosclerotic heart disease.  Nonetheless, the evidence 
does not show that the current cardiovascular disorders are 
related to his period of active military service or were 
manifested to a compensable degree within one year after his 
retirement from service, for reasons explained below.  

The STRs are devoid of any findings or treatment for 
hypertension or heart disease.  While it is noted that that 
the Veteran reported on the April 1986 retirement report of 
medical history that he did not know whether he had a history 
of high or low blood pressure, his heart and vascular system 
were clinically evaluated as normal at the April 1986 
retirement examination.  The Board further observes that the 
Veteran acknowledged having a history of high or low blood 
pressure on the March 1966 enlistment report of medical 
history, which was prior to his entrance to active service, 
however, his heart and vascular system were similarly 
clinically evaluated as normal at the time of the enlistment 
examination.  Thus, the objective evidence does not show the 
presence of hypertension or heart disease in service.    

In addition, the Board notes that the earliest documentation 
of heart problems of record is dated in 1993, many years 
after separation from active service.  The Veteran has 
neither identified nor presented any earlier evidence of his 
claimed cardiovascular disorder.  In this regard, it is noted 
that the Veteran specifically wrote in his August and 
September 2007 statements, on the VA Forms 21-4138, that he 
had no documentation other than what had already been 
provided.  Further, there is no medical evidence, to include 
a medical opinion, that links the Veteran's currently 
diagnosed hypertension and heart disease to his period of 
active military service or to the year thereafter.  

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  In 
making this determination, the Board has considered the 
Veteran's assertion that his heart problems manifested during 
his period of active service.  As a layperson, he is 
competent to report the onset of any observable symptoms, 
even though he is not shown to have the requisite medical 
expertise to render a competent diagnosis of hypertension or 
heart disease.  However, the STRs are devoid of any findings 
or treatment for a cardiovascular disorder and the first 
evidence of a cardiovascular disorder of record is dated many 
years after the Veteran's retirement from active service.  
The Board finds this evidence, which militates against a 
finding of continuity of cardiovascular symptomatology since 
service and does not otherwise indicate any relationship to 
service, more credible and probative than the Veteran's 
unsupported lay assertions.

Thus, in summary, the probative and credible evidence shows 
that the Veteran was not treated for any heart problems in 
service and his current hypertension and heart disease first 
manifested many years after service and are not shown to be 
related to service.  Therefore, as stated above, the 
preponderance of the evidence weighs against a finding that 
the Veteran has current hypertension or atherosclerotic heart 
disease related to service, and consequently the benefit-of-
the-doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service 
connection for both hypertension and atherosclerotic heart 
disease is denied.  


B.  Service connection for BPH

The Veteran contends that BPH first began during his period 
of active military service and seeks service connection on 
such basis.  See VA Form 21-4138 dated in February 2008.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson, supra.

In the present case, the Board notes the evidence of record 
establishes that the Veteran is currently diagnosed with BPH.  
Specifically, a medical certificate from a private clinic 
dated in July 2007 includes a diagnosis of BPH.  Nonetheless, 
the evidence does not show that the Veteran's current BPH is 
related to his period of active military service, as 
explained below.  

His STRs are devoid of any findings or treatment for BPH.  It 
is also observed that the Veteran's prostate was specifically 
noted to be normal at the April 1986 retirement examination.  
Thus, the objective evidence does not show the presence of 
BPH in service.    

In addition, the Board notes that the earliest indication of 
prostate problems included in the record is dated in 2005, 
many years after retirement from service.  The Veteran has 
neither identified nor presented any earlier evidence of his 
claimed BPH.  In this regard, it is noted that he wrote in 
August and September 2007 statements, on VA Forms 21-4138, 
that he had no documentation other than what had already been 
provided.  Further, there is no medical evidence, to include 
a medical opinion, that links the Veteran's currently 
diagnosed BPH to his period of active military service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of complaints and/or medical treatment for the claimed 
condition for many years after service).   

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  In 
making this determination, the Board has considered the 
Veteran's assertion that his BPH manifested during his period 
of active service.  While, as a layperson, he is competent to 
report the onset of any observable symptoms, he is not shown 
to have the requisite medical expertise to render a competent 
diagnosis of BPH in this particular case.  As noted above, 
STRs are devoid of any findings or treatment for BPH, and the 
first evidence of BPH contained in the record is dated many 
years after his service retirement.  The Veteran's assertion 
that BPH first manifested in service is not supported by 
either a contemporaneous medical diagnosis or a later 
diagnosis by a competent medical professional.  See Jandreau, 
supra.  The Board finds this evidence, which militates 
against a finding of continuity of BPH symptomatology since 
service and does not otherwise indicate any relationship to 
service, more credible and probative than the Veteran's 
unsupported lay assertions.

Thus, in summary, the probative and credible evidence shows 
that BPH did not manifest in service or for many years 
thereafter, and is not otherwise shown to be related to 
service.  Therefore, the preponderance of the evidence weighs 
against a finding that the Veteran has current BPH related to 
service and, consequently, the benefit-of-the-doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Service connection for BPH must be 
denied.  

C.  Service connection for amebiasis

The Veteran seeks service connection for amebiasis.  
Amebiasis is defined as the state of being infected with 
amebae, especially with Entamoeba histolytica.  See Dorland's 
Illustrated Medical History, 30th Edition.  

As noted above, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  As a general matter, service connection 
for a disability requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.

In the present case, the Veteran's STRs are devoid of any 
finding or treatment for infection with amebae.  There is 
also no evidence of record showing that the Veteran has been 
diagnosed with amebiasis since his retirement from service.  
Although the Veteran filed a claim for amebiasis and he is 
competent to report a contemporaneous medical diagnosis, he 
does not have the requisite expertise to diagnose amebiasis, 
and there is no competent medical evidence of record 
reflecting a diagnosis of amebiasis.  See Jandreau, supra.  
The Veteran has not identified or presented evidence of a 
diagnosis of amebiasis.  The Board finds the medical 
documentation contained in the record, which does not show a 
diagnosis of amebiasis either in service or thereafter, more 
credible and affords it more probative value than the 
Veteran's unsupported lay assertions.

In view of the foregoing, the Board concludes that the 
Veteran has not been diagnosed with amebiasis.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes 
that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis may be negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record fails to 
support a diagnosis of a claimed disability, that holding 
does not apply.  

For the foregoing reasons, the preponderance of the evidence 
is against his claim, and service connection for amebiasis is 
not warranted.  In reaching this conclusion, the Board notes 
that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, a reasonable doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence herein is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


D.  Tooth extraction

The Veteran asserts that he had multiple tooth extractions 
due to dental disease incurred in service, and he seeks 
service connection for compensation purposes on such basis.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla, referring to the bones to which teeth are connected.  
Compensation is available under Diagnostic Code 9913 for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  However, the Note immediately following 
states, "these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling."  38 C.F.R. § 
4.150, DC 9913. 

In this case, the record does not indicate, and the Veteran 
does not contend, that his teeth required extraction in 
service due to dental trauma.  Instead, the Veteran seeks 
service connection solely on the basis that he had multiple 
tooth extractions caused by dental disease in service.  

Review of the Veteran's service dental records confirms that 
multiple teeth were extracted during his period of active 
military service, to include Teeth ## 3, 7, 8, 9, 10, 14, 16, 
17, 19, and 32.  However, the records further show that such 
extractions were due to the Veteran's periodontal disease and 
not a disease process such as osteomyelitis.  Consequently, 
the Veteran is not eligible for compensation benefits because 
periodontal disease is not considered a "disabling" 
disorder subject to compensation.  See 38 C.F.R. § 3.381(a).  
Therefore, the Board finds that service connection for tooth 
extraction due to periodontal disease for compensation 
purposes must be denied as a matter of law.  38 C.F.R. §§ 
3.381, 4.150.  As the law and not the evidence is 
dispositive, the doctrine of resolving reasonable doubt in 
favor of the Veteran, 38 U.S.C.A. § 5107(b), is not 
applicable.


ORDER

Service connection for hypertension is denied.

Service connection for atherosclerotic heart disease, status 
post bypass surgery, is denied.

Service connection for BPH is denied.  

Service connection for amebiasis is denied.  

Service connection for tooth extraction is denied.  


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

In regard to the claim for focal bronchiectasis involving a 
small bleb on the left upper lobe, the Board notes that the 
Veteran's exposure to asbestos during his many years naval 
service has been conceded by VA and he was afforded with a 
respiratory examination in January 2008 in order to obtain an 
opinion regarding the relative probability that a 
relationship between his claimed disorder and in-service 
asbestos exposure existed.  However, upon review of the 
examination report, the Board finds that the opinion provided 
by the examiner is inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).

The examiner provided ambiguous and inconsistent statements 
in her medical opinion, and the opinion does not appear to 
support the conclusion.  On the one hand, the examiner wrote 
that asbestosis would initially have fibrosis on the lower 
lobes rather than the upper lobes.  However, she additionally 
commented that bronchiectatic changes may occur in pulmonary 
tuberculosis as well as in severe cases of asbestosis in the 
upper lobes.  She also wrote that there was no pleural 
finding in the Veteran's chest CT scan, which is a usual 
finding of asbestosis, and added that pulmonary tuberculosis 
fibrosis is usually on the upper lobes while the fibrosis of 
asbestosis was on the lower lobe, but could involve the 
middle segments and upper lobes in severe cases.  The 
examiner next noted that the finding of the pleural bleb may 
predispose the Veteran to primary pneumothorax, and that this 
is usually due to airway inflammation resulting from 
cigarette smoking in many cases and not due to exposure to 
asbestos.  However, the examiner then concluded that it is 
"at least as likely as not" that the Veteran's interstitial 
lung finding is due to asbestos exposure and that it is also 
"as likely as not" that the finding is proximately due to 
or a direct result of the Veteran's military service. 

In consideration of the foregoing, the Board finds that a 
remand for a supplemental medical opinion that clarifies the 
examiner's conclusion is warranted.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

In regard to the Veteran's other service connection claims 
(i.e., residuals of a urinary tract infection and 
tonsillectomy, sinusitis, pterygium, a gastrointestinal 
disorder, chronic low back and shoulder disorders, a disorder 
of the joints, and tinnitus), the Board notes that the 
Veteran has indicated current problems related to the urinary 
system, the throat, the sinuses, vision, stomach, low back, 
shoulder, the joints, and current tinnitus.  He is competent 
to report such symptomatology.  See Davidson v. Shinseki, 
supra.  In addition, STRs show that the Veteran was treated 
for a possible urinary tract infection in August 1981, was 
treated on numerous occasions for a sore throat after his in-
service tonsillectomy performed in March 1967, and was 
treated for sinus-related disorders on several occasions 
during service to include sinusitis in April 1985, allergic 
rhinitis in January 1968, and rhinorrhea in March 1974.  The 
STRs also show that the Veteran was shown to have a small 
dormant pterygium in March 1981 with pterygium again noted in 
May 1982, was treated for diarrhea in June 1983 and 
gastroenteritis in January 1985, presented with complaints of 
low back pain with a duration of 5 days in August 1982 and 
right shoulder soreness in May 1978.  Further, the STRs show 
that the Veteran presented with complaints of stiffness in 
his joints, which was diagnosed as arthritis, in January 
1985.  

However, the Veteran has not been afforded with a medical 
examination or medical opinion in connection with these 
claims.  In consideration of the foregoing, the Board finds 
that a remand for a medical examination and medical nexus 
opinion is warranted in this case.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental opinion or, 
if deemed necessary, schedule the Veteran 
for an appropriate examination for his 
claimed respiratory disorder.  The claims 
file, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  The examiner should identify any 
current respiratory disorder which has 
been demonstrated by the Veteran since 
filing his claim, and state whether it 
is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any such disorder was caused by, 
or was initially manifested during, his 
active military service, to include 
consideration of any symptomatology 
shown therein or any incident therein 
such as asbestos exposure; or whether 
such causation or initial manifestation 
is unlikely (i.e., less than a 50-50 
probability).

b.  If the examiner finds that it is 
unlikely the Veteran has suffered from 
any respiratory disorder attributable 
to presumed in-service asbestos 
exposure, he or she must thoroughly 
explain the basis for his or her 
conclusion.  In doing so, the examiner 
should specifically discuss the August 
2001 letter written by the private 
pulmonary medicine specialist, A.J.S. 

c.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history with respect to his 
claimed respiratory disorder in the 
examination report and confirm that the 
claims folder has been reviewed.  

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  Schedule the Veteran for appropriate 
medical examination for his claimed: (1) 
residuals of a urinary tract infection, 
(2) residuals of tonsillectomy, (3) 
sinusitis, (4) pterygium, (5) 
gastrointestinal disorder, (6) chronic low 
back disorder, (7) chronic low back 
disorder, (8) chronic shoulder disorder, 
(9) disorder of the joints, and (10) 
tinnitus.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  As to each claim listed above, the 
examiner should identify any relevant 
disorder which has been demonstrated by 
the Veteran since filing his claim, and 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that such 
current disorder was caused by, or was 
initially manifested during, his active 
military service, to include 
consideration of any symptomatology 
shown therein or any incident therein; 
or whether such causation or initial 
in-service manifestation is unlikely 
(i.e., less than a 50-50 probability).

b.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history pertaining to each 
relevant disorder in the examination 
report, to include STR entries, and 
confirm that the claims folder has been 
reviewed.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
and given an appropriate period of time 
for response.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


